Exhibit 10.2


Amendment No.1 to Amended and Restated Joint Venture Agreement


This Amendment No. 1 to the Amended and Restated Joint Venture Agreement (the
"Amendment") is entered into as of the 15th day of October, 2010 between and
among The Glad Products Company, a Delaware corporation, Glad Manufacturing
Company, a Delaware corporation, Clorox Services Company, a Delaware
corporation, The Clorox Sales Company, a Delaware corporation, Clorox
International Company, a Delaware corporation (collectively the "Clorox
Parties"), and The Clorox Company, a Delaware corporation ("Clorox"), and The
Procter & Gamble Company, an Ohio corporation ("P&G") and Procter & Gamble RHD
Inc., an Ohio corporation ("P&G Sub" and collectively with P&G, the "P&G
Parties") (each, a "Party" and collectively, the "Parties"). Unless noted
otherwise, capitalized terms used and not defined herein shall have the meaning
set forth in the JV Agreement, as defined below.


WHEREAS, the Clorox Parties, Clorox, and the P&G Parties have entered into that
certain Amended and Restated Joint Venture Agreement dated as of January 31,
2003 (the "JV Agreement"); and
WHEREAS, the Parties wish to amend the JV Agreement as set forth herein; NOW
THEREFORE, the Parties hereby agree as follows:


1.     Section 1.1, definition of "Fair Market Value," will be amended by adding
the following sentence at the end of the definition:


"In any determination of Fair Market Value, liabilities with respect to Defined
Benefit Plans shall be accounted for and valued in accordance with Sections
7.5(d) and 7.5(f)."






2.
Section 7.5(d) will be amended by deleting the first sentence and replacing it
with the following:



"In the event of a Third-Party Sale by Clorox, Clorox will determine the
actuarial liabilities with respect to the pensions of any defined benefit plans
maintained by Clorox or any Affiliate which are subject to the funding
requirements of Section 412 of the Code in which personnel engaged in the Glad
Global Business at the time of the proposed sale are participating (the "Defined
Benefit Plans"), as set forth in Section 7.5(f) below. If a Defined Benefit Plan
is not addressed in Section 7.5(f), then the actuarial liability will be
determined based on the same actuarial assumptions that Clorox has used to fund
such Defined Benefit Plan over time."


3.     The following shall be added to the JV Agreement as Section 7.5(f):






--------------------------------------------------------------------------------




"(f)     Pension Liabilities. The Parties acknowledge and agree that certain
liabilities with respect to that certain funded U.S. retirement and welfare plan
referred to as the Clorox Pension Plan (the Clorox Pension Plan, along with any
predecessor plan, referred to herein as the "Pension Plan") are reflected on the
Glad Balance Sheet, and the Parties have agreed as follows with respect to the
accounting and treatment of the assets and liabilities of such Pension Plan both
on and off the Glad Balance Sheet, and the related impact on the value of the
Parties' respective JV Interests as follows:
1.     The P&G Partners will have no obligation with respect to liabilities of
the Pension Plan incurred prior to the Effective Date (the "Pre-Effective Date
Pension Liabilities");
2.     The Parties agree that pension liabilities will be funded and accounted
for in accordance with the "Global Glad Joint Venture (JV) Operating Practice
and Procedures Hypothetical Pension Plan Calculations" attached hereto as
Exhibit A (the "Plan Practice and Procedures"), which creates a Hypothetical
Pension Fund ("the Fund") for purpose of accounting for and funding pension
liabilities. Capitalized terms used in this Section 7.5(f) and not otherwise
defined herein will have the meanings set forth in the Plan Practice and
Procedures.
3.     This Section 7.5(f) will not apply to any international welfare and
retirement plans, or to unfunded welfare and retirement plans, including, but
not limited to, LTD/STD FAS 112; Post Retirement Medical; Supplemental Executive
Retirement Plan; Clorox Non-Qualified Deferred Compensation; First Brands
Non-Qualified Deferred Compensation.


5.     Section 11.3 shall be amended by deleting the address for copies of
notices to the P&G Partners and replacing it with the following:


"The Procter & Gamble Company
One P&G Plaza
Cincinnati, Ohio 45202
Attention: Joseph A. Stegbauer, Director, Transactions Group
Telecopy: (513) 983-2611
Telephone: (513) 983-2810
E-mail: stegbauer.ja@pg.com"




6.     Exhibit H, paragraph 14 shall be amended by deleting the paragraph in its
entirety and replacing it with the following:


"To the extent either Clorox or P&G adopts the accounting position of expensing
its stock options or other equity compensation required to be expensed under FAS
rules, it will be able to attribute such stock option or equity compensation
expense with respect to the personnel engaged in the Glad business to the Glad
Global Business to the extent such expense is a direct cost.


7.     Governing Law. This Amendment will be governed by the laws of the State
of New York.




--------------------------------------------------------------------------------




8.     No Other Modifications. Except as expressly modified herein, all
provisions of the JV Agreement shall remain in full force and effect on the
terms and conditions set forth therein.


9.     Counterparts. This Amendment may be executed in one or more counterparts,
by facsimile or original signature, each of which shall be deemed an original
and all of which, taken together, shall constitute one and the same instrument.












[remainder of page intentionally left blank; signature pages to follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Amendment, effective as of
the date first set forth above.


THE CLOROX COMPANY
   
By:   /s/ Larry Peiros      
Name: Larry Peiros
Title: Executive Vice President


THE GLAD PRODUCTS COMPANY
   
By:   /s/ Larry Peiros      
Name: Larry Peiros
Title: Vice President


GLAD MANUFACTURING COMPANY
By:   /s/ Larry Peiros      
Name: Larry Peiros
Title: Vice President


CLOROX SERVICES COMPANY
By:   /s/ Larry Peiros      
Name: Larry Peiros
Title: Vice President


THE CLOROX SALES COMPANY
By:   /s/ Larry Peiros      
Name: Larry Peiros
Title: Vice President


CLOROX INTERNATIONAL COMPANY
By:   /s/ Larry Peiros      
Name: Larry Peiros
Title: Vice President







--------------------------------------------------------------------------------






THE PROCTER & GAMBLE COMPANY
By:   /s/ Jeffrey D. Weedman      
Name: Jeffrey D. Weedman
Title: Vice President, Global Business Development


PROCTER & GAMBLE RHD, INC.
By:   /s/ Jeffrey D. Weedman      
Name: Jeffrey D. Weedman
Title: Vice President, Global Business Development









